White, Presiding Judge.
Appellant in this case has been convicted for the murder of his own wife, his crime being ascertained to be murder of the second degree, and his punishment has been assessed by the verdict and judgment of the lower court at ten years imprisonment in the penitentiary.
• In our opinion, the evidence contained in the record sent up on this appeal is wholly insufficient to support the verdict and judgment, • and the judgment is therefore reversed and the cause remanded.

Reversed and remanded.